Citation Nr: 0315607	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-18 691	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disability, 
on a direct basis or as secondary to service-connected 
residuals of a gunshot wound to left fourth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and D. S.




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to June 
1969.  

This matter comes before the Board of Veterans' Appeals from 
an April 1997 rating decision that denied service connection 
for a low back disability.  The veteran filed a notice of 
disagreement in May 1997.  The RO issued a statement of the 
case in May 1997.  The veteran submitted a substantive appeal 
in June 1997.  

He was afforded hearings before the RO in September 1997 and 
before a Member of the Board (now Veterans Law Judge) in July 
1998 and October 2002; the transcripts of those hearings are 
of record.  

For the reasons explained in more detail, below, the Board 
has recharacterized the issue on appeal as on the title page 
of this decision. 


REMAND

Review of the claims file reveals that additional action by 
the RO is warranted on the claim on appeal.  

As noted, the veteran was afforded a hearing before the 
undersigned in October 2002.  At the close of the hearing, 
the veteran's representative requested that the record be 
kept open for a period of 90 days.  The representative 
indicated that he wanted to obtain a copy of the veteran's 
claims file and allow the veteran to have a private medical 
examination.  The representative indicated that upon 
completion of the foregoing, he would submit such evidence to 
the Board accompanied by a waiver of initial consideration by 
the RO.  In February 2003, the Board received a copy of a 
private examination report and magnetic resonance imaging 
(MRI) report from Kenny Cooper, M.D.  The examination report 
includes a favorable opinion regarding the issue on appeal.  
In addition, that report reasonably raises the issue of 
whether service connection for a low back disability is 
warranted as secondary to the veteran's service-connected 
residuals of a gunshot wound to the left fourth toe.  The 
additional evidence was not accompanied by a waiver of RO 
jurisdiction (and, hence, consideration) of the additional 
evidence.  

The Board notes that its rules of practice historically 
permitted the Board to consider, in the first instance, 
additional evidence submitted by a claimant to the Board, 
within 90 days of the certification of the appeal, if the 
appellant waived initial consideration of such evidence by 
the relevant first-tier adjudicator.  See 38 C.F.R. § 
20.1304(c) (2001).  However, the provision relating to 
waivers was removed from section 20.1304(c) at the same time 
38 C.F.R. § 19.9 was revised to provide for the Board's 
development and consideration of additional evidence.  See 67 
Fed. Reg. 3099, 3105 (2002).  The provision of 38 C.F.R. § 
19.9, essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, has recently been held to 
be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).   In that decision, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2) was invalid because "in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allows the Board to consider additional evidence 
without having to remand the case to the [agency of original 
jurisdiction] for initial consideration and without having to 
obtain the appellant's waiver."  Thus, while section 20.1304 
remains valid, clearly, the Board's practice of considering 
additional evidence, in the first instance, without a waiver 
of RO jurisdiction, has been called into question by the 
Federal Circuit's decision.  

In view of the above, and to avoid any prejudice to the 
veteran (see, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993)), the claim on appeal must be remanded to the RO for 
review of the additional evidence in the first instance.  

As indicated above, the Board also notes that the additional 
evidence received raises a new theory of entitlement-whether 
service connection for a low back disability is warranted as 
secondary to the veteran's service-connected residuals of a 
gunshot wound to left fourth toe that the low back 
disability.  In this regard, the Board notes that service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service- connected 
disease or injury. . ." 38 C.F.R. § 3.310(a) (2002); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Again, to avoid 
any prejudice to the veteran, the RO should adjudicate the 
newly expanded claim, in the first instance.

However, prior to adjudication of the expanded claim on 
appeal, the Board finds that additional notification and 
development action is warranted.

In this regard, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that the RO notified the 
veteran of the VCAA via a RO letter addressing the claim for 
service connection for a low back disability in July 2001.  
In light of the veteran's new claim for service connection 
for a low back disability as secondary to his service-
connected residual gun shot wound to the left fourth toe 
disability the RO should send the veteran correspondence 
addressing the VCAA notice and duty to assist provisions as 
they pertain to this new claim, to include the duty, imposed 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the department to explain what evidence will be obtained by 
whom.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  After providing the requested notice, the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization.

The Board also finds that specific additional evidence is 
warranted with respect to the expanded issue on appeal.  For 
purposes of obtaining a nexus opinion, the veteran underwent 
VA examination in July 2001.  However, that examiner did not 
have the benefit of the recently submitted evidence and did 
not offer an opinion with regard to the issue of secondary 
service connection for a low back disability.  Hence, further 
medical opinion on this matter-addressing both direct and 
secondary service connection-is warranted.  The veteran is 
hereby advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2002).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1. The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal-service connection 
for a low back disability on a direct or 
secondary basis.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the increased rating claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

Also, to ensure that the duty to notify 
the veteran what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable it to 
obtain outstanding pertinent medical 
treatment records, and assurance that the 
RO will attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination of his back at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests should 
be conducted and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.

With respect to each diagnosed low back 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether such disability 
is as least as likely as not (a) the 
result of injury or disease incurred or 
aggravated during active military 
service; or, if not (b) was caused or is 
aggravated by service-connected residuals 
of a gunshot wound to the left fourth 
toe.  In providing the requested opinion, 
the examiner should specifically review 
and discuss the  January 2003 private 
medical examination report by Kenny 
Cooper, M.D.  Also, if aggravation is 
found, the examiner should attempt to 
quantify the extent of additional 
disability resulting from the 
aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a low back disability, on 
a direct or secondary basis, in light of 
all pertinent evidence and legal 
authority. 

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

